Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.

Response to Arguments

On Pg. 9 to Pg. 11 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of copending Application No. 16/582,455 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to the same invention – the examined application claim(s) is either anticipated by, or would have been obvious over, the reference claim(s).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


App # 16/582,455
1. “A method comprising...
1. “A method comprising...
...receiving a request to open a content item...using a client application that does not support live collaboration at a first client device...
...receiving a request to open a cloud-backed content item at a first client device using a native application associated with the cloud-backed content item that is supported by both the native application and a cloud-based application, provisioned by a cloud service, that supports one or more additional features or functionalities not supported by the native application...
...detecting that the content item is open...at a second client device from a different client application that supports live collaboration; and...
...detecting that a copy of the cloud-backed content item is open at a second client device from the cloud-based application, wherein the cloud-based application supports live collaboration for the copy of the cloud-backed content item...
...directing the first client device to an instance of the different client application at the first client device...”
....after detecting that the copy of the cloud-backed content item is open at the second client device from the cloud-based application, re-directing the first client device from the native application to an instance of the cloud-based application at the first client device”


With regard to claim 1, co-pending App # 16/582,455 does not teach: wherein the content item is accessible to the first user account and a second user account through a content management system; wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device. In an analogous art, Rucker teaches:
wherein the content item is accessible to the first user account and a second user account through a content management system (Fig. 2b);
wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device (Col. 6, ll. 30-41, “In the conventional system depicted in Fig. 2a, USERS B-D will be permitted to access the original document 204 when USER A closes its original document access to 210...The conventional system of Fig. 2a does not enable simultaneous multi user document editing...;” Col. 6, ll. 41-56, “Turning now to Fig. 2b, another conventional file server system is depicted in which simultaneous multi-user document editing is enabled...Each user attempting to access the original document 204 is provided with a unique copy and the access monitor 260 maintains a record of which copy was assigned to each user” Col. 6, ll. 57-67 To Col. 7, ll. 1-3, “...If USER B, for example, attempts to save its changes to its assigned copy, the access monitor will then attempt to merge those changes into the original document 204. Should any conflicts exist between the changes of USER A and the changes of USER B, the access monitor can notify the users of this conflict and prompt the users to reconcile the conflict;” Col. 7, ll. 4-14, “In essence, the access monitor serves as a means for checking in and checking out documents for modification. Because it maintains records of all documents checkouts, and tightly controls all attempts at original document modification (i.e. merges), the system depicted in Fig. 2b enables very effectively simultaneous multi-user editing of original documents...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify receiving a request to open a cloud-backed content item at a first client device using a native application associated with the cloud-backed content item that is supported by both the native application and a cloud-based application, provisioned by a cloud service, that supports one or more additional features or functionalities not supported by the native application as taught by App # 16/582,455 with the inclusion of the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Rucker because 

Claims 2-9 of App # 16/582,685 relate to claims 2-9 of App # 16/582,455.

App # 16/582,685
App # 16/582,455
11. “A system comprising...
11. “A system comprising...
one or more processors; and
one or more processors; and 
at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the system to:
at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to...
...receive a request to open a content item...using a client application that does not support live collaboration at a first client device...
receive a request to open a cloud-backed content item at a first client device using a native application associated with the cloud-backed content item that is supported by both the native application and a cloud-based application, provisioned by a cloud service, that supports one or more additional features or functionalities not supported by the native application
...detect that the content item is open...at a second client device from a different client application that supports live collaboration; and
detect that a copy of the cloud-backed content item is open at a second client device from the cloud-based application, wherein the cloud-based application supports live collaboration for the copy of the cloud-backed content item

after detecting that the copy of the cloud-backed content item is open at the second client device from the cloud-based application, re-direct the first client device from the native application to an instance of the cloud-based application at the first client device


	With regard to claim 11, co-pending App # 16/582,455 does not teach: wherein the content item is accessible to the first user account and a second user account through a content management system; wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device. In an analogous art, Rucker teaches:
wherein the content item is accessible to the first user account and a second user account through a content management system (Fig. 2b);
wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device (Col. 6, ll. 30-41, “In the conventional system depicted in Fig. 2a, USERS B-D will be permitted to access the original document 204 when USER A closes its original document access to 210...The conventional system of Fig. 2a does not enable simultaneous multi user document editing...;” Col. 6, ll. 41-56, “Turning now to Fig. 2b, another conventional file server system is depicted in which simultaneous multi-user document editing is enabled...Each user attempting to access the original document 204 is provided with a unique copy and the access monitor 260 maintains a record of which copy was assigned to each user” Col. 6, ll. 57-67 To Col. 7, ll. 1-3, “...If USER B, for example, attempts to save its changes to its assigned copy, the access monitor will then attempt to merge those changes into the original document 204. Should any conflicts exist between the changes of USER A and the changes of USER B, the access monitor can notify the users of this conflict and prompt the users to reconcile the conflict;” Col. 7, ll. 4-14, “In essence, 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify receiving a request to open a cloud-backed content item at a first client device using a native application associated with the cloud-backed content item that is supported by both the native application and a cloud-based application, provisioned by a cloud service, that supports one or more additional features or functionalities not supported by the native application as taught by App # 16/582,455 with the inclusion of the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Rucker because previously, safeguards have been implemented to prohibit a second user from accessing a document that is currently opened by another user, while the access monitor circumvents this issue by allowing for a shared copy of the original document and allowing for the merging of changes in the user’s local copy with the changes of the modified original document.

Claim 11 of App # 16/582,685 is anticipated by claim 11 of App # 16/582,455.

Claims 12-17 of App # 16/582,685 relate to claims 12-17 of App # 16/582,455.

App # 16/582,685
App # 16/582,455
18. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to:
18. A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to
...receive a request to open a content item...using a client application at a first client device that does not support live collaboration...
receive a request to open a cloud-backed content item at a first client device using a native application associated with the cloud-backed 

detect that a copy of the cloud-backed content item is open at a second client device from the cloud-based application, wherein the cloud-based application supports live collaboration for the copy of the cloud-backed content item;
...direct the first client device to an instance of the different client application at the first client device...
after detecting that the copy of the cloud-backed content item is open at the second client device from the cloud-based application, re-direct the first client device from the native application to an instance of the cloud-based application at the first client device


With regard to claim 18, co-pending App # 16/582,455 does not teach: wherein the content item is accessible to the first user account and a second user account through a content management system; wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device. In an analogous art, Rucker teaches:
wherein the content item is accessible to the first user account and a second user account through a content management system (Fig. 2b);
wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device (Col. 6, ll. 30-
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify receiving a request to open a cloud-backed content item at a first client device using a native application associated with the cloud-backed content item that is supported by both the native application and a cloud-based application, provisioned by a cloud service, that supports one or more additional features or functionalities not supported by the native application as taught by App # 16/582,455 with the inclusion of the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Rucker because previously, safeguards have been implemented to prohibit a second user from accessing a document that is currently opened by another user, while the access monitor circumvents this issue by allowing for a shared copy of the original document and allowing for the merging of changes in the user’s local copy with the changes of the modified original document.

	Claims 19-20 of App # 16/582,685 relate to claims 19-20 of App # 16/582,455.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 4, 11, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (US 8,706,760), hereafter referred to as “Edelstein”, in view of Rucker et al. (US 8,196,029), hereafter referred to as “Rucker”, in further view of Jakobsson (US 2020/0053111), hereafter referred to as “Jakobsson”.

Regarding claim 1, Edelstein discloses:
A method comprising:
receiving a request to open a content item by a first user account (e.g. user; Col. 2, ll. 25-32) using a client application that does not support live collaboration at a first client device (e.g. only one user can edit the file at a time while others can read-only the file; Col. 2, ll. 25-32, “In order to allow flexibility when a user opens a document on a shared server, a modified open is implemented. When the modified open is used to open a file, the file is opened read-only. Only when and if the user that has opened the file using the modified open indicates that an edit to the file should be made is the lock on the file obtained, making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file;” Col. 6, ll. 6-19, “The user requests that the file be opened...When the request is received by the server, the server allows the user computer 230 to open the file. The file is opened on the user’s computer by an application 240. For example, this application may be a word processing application...”).
wherein the content item is accessible to the first user account and a second user account through a content management system; detecting that the content item is open by the second user account at a second client device from a different client application that supports live collaboration; wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device; directing the first client device to an instance of the different client application at the first client device. In an analogous art, Rucker discloses:
wherein the content item is accessible to the first user account and a second user account through a content management system (Fig. 2b);
detecting, by the first client device in collaboration with the content management system server, that the content item is open by the second user account at a second client device from a different client application that supports live collaboration (Col. 2, ll. 8-13, “...when a user of an embodiment of the present invention attempts to open an original document, a determination is made as to whether the original document is in use by another user. If the original document is not in use by another user, the document is opened and the user may edit the document in the conventional manner;” Col. 2, ll. 16-25, “If a determination is made that the document in in use, then an alert is presented to the user that informs the user that the document is locked for editing...”);
wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device (Col. 6, ll. 30-41, “In the conventional system depicted in Fig. 2a, USERS B-D will be permitted to access the original document 204 when USER A closes its original document access to 210...The conventional system of Fig. 2a does not enable simultaneous multi user document editing...;” Col. 6, ll. 41-56, “Turning now to Fig. 2b, another conventional file server system is depicted in which simultaneous multi-user document editing is enabled...Each user attempting to access the original document 204 is provided with a unique copy and the access monitor 260 maintains a record of which copy was assigned to each user” Col. 6, ll. 57-67 To Col. 7, ll. 1-3, “...If USER B, for example, attempts to save its changes to its assigned copy, the 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file as taught by Edelstein with the inclusion of the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Rucker because previously, safeguards have been implemented to prohibit a second user from accessing a document that is currently opened by another user, while the access monitor circumvents this issue by allowing for a shared copy of the original document and allowing for the merging of changes in the user’s local copy with the changes of the modified original document, which was not possible in the previous configuration.
Edelstein in view of Rucker also doesn’t teach: directing the first client device to an instance of the different client application at the first client device. In an analogous art, Jakobsson teaches:
directing the first client device to an instance of the different client application at the first client device ([0205], “In one embodiment, an attachment such as a word file will be replaced with a modified artifact that is a link that leads to a cloud-hosted document with the same contents as the word file. This way, the data lives off of the device of the recipient, even if it is being modified by the recipient. The cloud-hosted document can be of a different format, such as a Google doc, as long as the user experience is similar enough--in this case being able to read and modify text...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file 

Regarding claim 4, Edelstein-Rucker-Jakobsson discloses the method of claim 1, however Jakobsson teaches:
wherein the content item comprises at least one of a cloud-backed content item or a cloud-based content item ([0205], “In one embodiment, an attachment such as a word file will be replaced with a modified artifact that is a link that leads to a cloud-hosted document with the same contents as the word file. This way, the data lives off of the device of the recipient, even if it is being modified by the recipient. The cloud-hosted document can be of a different format, such as a Google doc, as long as the user experience is similar enough--in this case being able to read and modify text...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Edelstein and Rucker with the inclusion of the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Jakobsson because the size of the cloud 

Regarding claim 11, Edelstein discloses:
A system (Col. 3, ll. 27-42) comprising:
one or more processors (Col. 3, ll. 27-42); and
at least one non-transitory computer-readable medium (Col. 3, ll. 27-42) having stored therein instructions which, when executed by the one or more processors (Col. 3, ll. 27-42), cause the system to:
receive a request to open a content item by a first user account (e.g. user; Col. 2, ll. 25-32) using a client application that does not support live collaboration at a first client device (e.g. only one user can edit the file at a time while others can read-only the file; Col. 2, ll. 25-32, “In order to allow flexibility when a user opens a document on a shared server, a modified open is implemented. When the modified open is used to open a file, the file is opened read-only. Only when and if the user that has opened the file using the modified open indicates that an edit to the file should be made is the lock on the file obtained, making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file;” Col. 6, ll. 6-19, “The user requests that the file be opened...When the request is received by the server, the server allows the user computer 230 to open the file. The file is opened on the user’s computer by an application 240. For example, this application may be a word processing application...”).
Edelstein also doesn’t teach: wherein the content item is accessible to the first user account and a second user account through a content management system; detect that the content item is open by the second user account at a second client device from a different client application that supports live collaboration; wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device; direct the first client device to an instance of the different client application at the first client device. In an analogous art, Rucker discloses:
wherein the content item is accessible to the first user account and a second user account through a content management system (Fig. 2b);
detecting, by the first client device in collaboration with the content management system server, that the content item is open by the second user account at a second client device from a different client application that supports live collaboration (Col. 2, ll. 8-13, “...when a user of an embodiment of the present invention attempts to open an original document, a determination is made as to whether the original document is in use by another user. If the original document is not in use by another user, the document is opened and the user may edit the document in the conventional manner;” Col. 2, ll. 16-25, “If a determination is made that the document in in use, then an alert is presented to the user that informs the user that the document is locked for editing...”);
wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device (Col. 6, ll. 30-41, “In the conventional system depicted in Fig. 2a, USERS B-D will be permitted to access the original document 204 when USER A closes its original document access to 210...The conventional system of Fig. 2a does not enable simultaneous multi user document editing...;” Col. 6, ll. 41-56, “Turning now to Fig. 2b, another conventional file server system is depicted in which simultaneous multi-user document editing is enabled...Each user attempting to access the original document 204 is provided with a unique copy and the access monitor 260 maintains a record of which copy was assigned to each user” Col. 6, ll. 57-67 To Col. 7, ll. 1-3, “...If USER B, for example, attempts to save its changes to its assigned copy, the access monitor will then attempt to merge those changes into the original document 204. Should any conflicts exist between the changes of USER A and the changes of USER B, the access monitor can notify the users of this conflict and prompt the users to reconcile the conflict;” Col. 7, ll. 4-14, “In essense, the access monitor serves as a means for checking in and checking out documents for modification. Because it maintains records of all documents checkouts, and tightly controls all attempts at original document modification (i.e. merges), the system depicted in Fig. 2b enables very effectively simultaneous multi-user editing of original documents...”).

Edelstein in view of Rucker also doesn’t teach: direct the first client device to an instance of the different client application at the first client device. In an analogous art, Jakobsson teaches:
direct the first client device to an instance of the different client application at the first client device ([0205], “In one embodiment, an attachment such as a word file will be replaced with a modified artifact that is a link that leads to a cloud-hosted document with the same contents as the word file. This way, the data lives off of the device of the recipient, even if it is being modified by the recipient. The cloud-hosted document can be of a different format, such as a Google doc, as long as the user experience is similar enough--in this case being able to read and modify text...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Edelstein and Rucker with the inclusion of the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Jakobsson because the size of the cloud 

Regarding claim 18, Edelstein discloses:
A non-transitory computer-readable medium (Col. 3, ll. 27-42) comprising instructions that, when executed by one or more processors (Col. 3, ll. 27-42), cause the one or more processors to:
receive a request to open a content item by a first user account (e.g. user; Col. 2, ll. 25-32) using a client application that does not support live collaboration at a first client device (e.g. only one user can edit the file at a time while others can read-only the file; Col. 2, ll. 25-32, “In order to allow flexibility when a user opens a document on a shared server, a modified open is implemented. When the modified open is used to open a file, the file is opened read-only. Only when and if the user that has opened the file using the modified open indicates that an edit to the file should be made is the lock on the file obtained, making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file;” Col. 6, ll. 6-19, “The user requests that the file be opened...When the request is received by the server, the server allows the user computer 230 to open the file. The file is opened on the user’s computer by an application 240. For example, this application may be a word processing application...”).
Edelstein also doesn’t teach: wherein the content item is accessible to the first user account and a second user account through a content management system; detect that the content item is open by the second user account at a second client device from a different client application that supports live collaboration; wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device; direct the first client device to an instance of the different client application at the first client device. In an analogous art, Rucker discloses:
wherein the content item is accessible to the first user account and a second user account through a content management system (Fig. 2b);
detecting, by the first client device in collaboration with the content management system server, that the content item is open by the second user account at a second client device from a different client application that supports live collaboration (Col. 2, ll. 8-13, “...when a user of an embodiment of the present invention attempts to open an original document, a determination is made as to whether the original document is in use by another user. If the original document is not in use by another user, the document is opened and the user may edit the document in the conventional manner;” Col. 2, ll. 16-25, “If a determination is made that the document in in use, then an alert is presented to the user that informs the user that the document is locked for editing...”);
wherein the live collaboration allows the first user account using the instance of the different client application at the first client device to edit the content item simultaneously with the second user account using the different client application at the second client device (Col. 6, ll. 30-41, “In the conventional system depicted in Fig. 2a, USERS B-D will be permitted to access the original document 204 when USER A closes its original document access to 210...The conventional system of Fig. 2a does not enable simultaneous multi user document editing...;” Col. 6, ll. 41-56, “Turning now to Fig. 2b, another conventional file server system is depicted in which simultaneous multi-user document editing is enabled...Each user attempting to access the original document 204 is provided with a unique copy and the access monitor 260 maintains a record of which copy was assigned to each user” Col. 6, ll. 57-67 To Col. 7, ll. 1-3, “...If USER B, for example, attempts to save its changes to its assigned copy, the access monitor will then attempt to merge those changes into the original document 204. Should any conflicts exist between the changes of USER A and the changes of USER B, the access monitor can notify the users of this conflict and prompt the users to reconcile the conflict;” Col. 7, ll. 4-14, “In essense, the access monitor serves as a means for checking in and checking out documents for modification. Because it maintains records of all documents checkouts, and tightly controls all attempts at original document modification (i.e. merges), the system depicted in Fig. 2b enables very effectively simultaneous multi-user editing of original documents...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file 
Edelstein in view of Rucker also doesn’t teach: direct the first client device to an instance of the different client application at the first client device. In an analogous art, Jakobsson teaches:
direct the first client device to an instance of the different client application at the first client device ([0205], “In one embodiment, an attachment such as a word file will be replaced with a modified artifact that is a link that leads to a cloud-hosted document with the same contents as the word file. This way, the data lives off of the device of the recipient, even if it is being modified by the recipient. The cloud-hosted document can be of a different format, such as a Google doc, as long as the user experience is similar enough--in this case being able to read and modify text...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Edelstein and Rucker with the inclusion of the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Jakobsson because the size of the cloud document may be lightweight as compared to the actual file due to being stored in the cloud versus being stored locally, thus easily accessible.

Regarding claim 21, Edelstein-Rucker-Jakobsson discloses the method of claim 1, however Rucker teaches:
	wherein the live collaboration allows simultaneous access to a copy of the content item through the first client device and the second client device (Fig. 2b).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file as taught by Edelstein with the inclusion of the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Rucker because previously, safeguards have been implemented to prohibit a second user from accessing a document that is currently opened by another user, while the access monitor circumvents this issue by allowing for a shared copy of the original document and allowing for the merging of changes in the user’s local copy with the changes of the modified original document, which was not possible in the previous configuration.

Regarding claim 22, Edelstein-Rucker-Jakobsson discloses the method of claim 1, however Rucker teaches:
	wherein the content item in the step of receiving the request to open a content item by the first user account using the client application that does not support live collaboration is a first copy of the content item (Fig. 2a), and the content item that is opened by the second user account at the second client device from the different client application is a second copy of the content item (Fig. 2b).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file as taught by Edelstein with the inclusion of the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Rucker because 

Regarding claim 23, Edelstein-Rucker-Jakobsson discloses the method of claim 1, however Rucker teaches:
	wherein the client device includes a content management client application (e.g. document editor; Fig. 2b) for monitoring the content item (e.g. original document copy 1; Fig. 2b) on the first client device (e.g. USER A; Fig. 2b) and the second client device (e.g. USER B; Fig. 2b) and coordinating with the content management system server (e.g. File server; Fig. 2b).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file as taught by Edelstein with the inclusion of the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Rucker because previously, safeguards have been implemented to prohibit a second user from accessing a document that is currently opened by another user, while the access monitor circumvents this issue by allowing for a shared copy of the original document and allowing for the merging of changes in the user’s local copy with the changes of the modified original document, which was not possible in the previous configuration.

Regarding claim 24, Edelstein-Rucker-Jakobsson discloses the method of claim 1, however Rucker teaches: 
wherein the detecting by the first client device in collaboration with the content management system server, that the content item is open by the second user account at the second client device from the different client application that supports live collaboration is performed by a content management system client application on the first client device which learns the content item is open by the second user account from the content management system server (Col. 8, ll. 6-25, “...the user is alerted that the original document is currently opened for editing by another user...”)
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file as taught by Edelstein with the inclusion of the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing as taught by Rucker because previously, safeguards have been implemented to prohibit a second user from accessing a document that is currently opened by another user, while the access monitor circumvents this issue by allowing for a shared copy of the original document and allowing for the merging of changes in the user’s local copy with the changes of the modified original document, which was not possible in the previous configuration.

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (US 8,706,760), in view of Rucker et al. (US 8,196,029) and Jakobsson (US 2020/0053111), as applied to claim(s) 1, 4, 11, 18, and 21-24, in further view of Cook et al. (US 2019/0278589), hereafter referred to as “Cook”.

Regarding claim 2, Edelstein-Rucker-Jakobsson discloses the method of claim 1. Edelstein in view of Rucker, and in further view of Jakobsson also doesn’t teach: wherein directing the first client device to the instance of the different client application comprises routing a user account associated with the first client device to the instance of the different client application. In an analogous art, Cook teaches:
	wherein directing the first client device to the instance of the different client application comprises routing a user account associated with the first client device to the instance of the different client application ([0040], “The customizable cloud-based software platform 106 is a multi-tenant system, meaning that the customizable cloud-based software platform 106 maintains and services 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Edelstein, Rucker, and Jakobsson with the inclusion of the customizable cloud-based software platform providing different customized instances of the cloud-based software application to each user account based on the set of modifications for the respective user account as taught by Cook because different customized instances of the cloud-based software application may be serviceable to user accounts.

Regarding claim 12, Edelstein-Rucker-Jakobsson discloses the system of claim 11. Edelstein in view of Rucker, and in further view of Jakobsson also doesn’t teach: wherein directing the first client device to the instance of the different client application comprises routing a user account associated with the first client device to the instance of the different client application. In an analogous art, Cook teaches:
	wherein directing the first client device to the instance of the different client application comprises routing a user account associated with the first client device to the instance of the different client application ([0040], “The customizable cloud-based software platform 106 is a multi-tenant system, meaning that the customizable cloud-based software platform 106 maintains and services multiple user accounts. Accordingly, the customizable cloud-based software platform 106 provides 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Edelstein, Rucker, and Jakobsson with the inclusion of the customizable cloud-based software platform providing different customized instances of the cloud-based software application to each user account based on the set of modifications for the respective user account as taught by Cook because different customized instances of the cloud-based software application may be serviceable to user accounts.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (US 8,706,760), in view of Rucker et al. (US 8,196,029), Jakobsson (US 2020/0053111), and Cook et al. (US 2019/0278589), as applied to claim(s) 2 and 12, in further view of Lo et al. (US 9,667,676), hereafter referred to as “Lo”.

Regarding claim 3, Edelstein-Rucker-Jakobsson-Cook discloses the method of claim 2. Edelstein in view of Rucker, Jakobsson, and in further view of Cook also doesn’t teach: wherein routing the user account to the instance of the different client application further comprises opening the content item from the instance of the different client application and establishing a live collaboration session with a second user account associated with the second client device. In an analogous art, Lo teaches:
wherein routing the user account to the instance of the different client application further comprises opening the content item from the instance of the different client application and establishing a live collaboration session with a second user account associated with the second client device (Col. 2, ll. 19-31, “...the CMS client application receives a request to open a content item stored in association with a user account at the CMS, and in response the content item is displayed via a native application of the content item on a host device. The host device receives requests from other client devices (or sends invites to the other client devices) to join a collaborative editing session. The requests from the other client devices are provided through a web browser via a webpage and, upon receiving the request, the client application on the host device establishes a peer-to-peer connection with the requesting client device through each device's web browser to initiate the collaborative editing session”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Edelstein, Rucker, and Jakobsson with the inclusion of receiving a request to open a content item stored in association with a user account of the CMS, and in response the content item is displayed via a native application of the content item on a host device where the host device receives requests from other client devices to join a collaborative editing session as taught by Lo because the collaborating editing session ensures live collaboration with the different client application on the second client device which may be the host device.

Regarding claim 13, Edelstein-Rucker-Jakobsson-Cook discloses the system of claim 12. Edelstein in view of Rucker, Jakobsson, and in further view of Cook also doesn’t teach: wherein routing the user account to the instance of the different client application further comprises opening the content item from the instance of the different client application and establishing a live collaboration session with a second user account associated with the second client device. In an analogous art, Lo teaches:
wherein routing the user account to the instance of the different client application further comprises opening the content item from the instance of the different client application and establishing a live collaboration session with a second user account associated with the second client device (Col. 2, ll. 19-31, “...the CMS client application receives a request to open a content item stored in association with a user account at the CMS, and in response the content item is displayed via a native application of the content item on a host device. The host device receives requests from other client devices (or sends invites to the other client devices) to join a collaborative editing session. The requests from the other client devices are provided through a web browser via a webpage and, upon receiving the request, the client application on the host device establishes a peer-to-peer connection with the requesting client device through each device's web browser to initiate the collaborative editing session”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Edelstein, Rucker, and Jakobsson with the inclusion of receiving a request to open a content item stored in association with a user account of the CMS, and in response the content item is displayed .

Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (US 8,706,760), in view of Rucker et al. (US 8,196,029), and Jakobsson (US 2020/0053111), as applied to claim(s) 1, 4, 11, 18, and 21-24, in further view of Saxena et al. (US 2018/0300756), hereafter referred to as “Saxena”.

Regarding claim 5, Edelstein-Rucker-Jakobsson discloses the method of claim 4. Edelstein in view of Rucker and in further view of Jakobsson also doesn’t teach: wherein the cloud-based content item comprises a first type of content item having content and features enabled by a cloud service and designed for access through a native application associated with the cloud service, and wherein the cloud-backed content item comprises a second type of content item having content and features supported by one or more local applications without use of the cloud service or the native application, the cloud-backed content item having additional features designed for access through the cloud service and the native application associated with the cloud service. In an analogous art, Saxena teaches:
wherein the cloud-based content item comprises a first type of content item having content (e.g. image; [0047]) and features enabled by a cloud service and designed for access through a native application associated with the cloud service (e.g. features that enable respective users of the client devices to receive, view, and interact with digital content items provided by the networking system; [0044]), and wherein the cloud-backed content item comprises a second type of content item having content (e.g. video; [0047]) and features supported by one or more local applications without use of the cloud service or the native application (e.g. features that enable respective users of the client devices to receive, view, and interact with digital content items provided by the networking system; [0044], “...each of the client devices 106a-n include a networking system , the cloud-backed content item having additional features designed for access through the cloud service and the native application associated with the cloud service (e.g. features that enable respective users of the client devices to receive, view, and interact with digital content items provided by the networking system; [0044], “...the networking system application 110 provides and controls various features and functionality on the client devices 106a-n to enable respective users 108a-n of the client devices 106a-n to receive, view, and interact with digital content items provided by the networking system 104. In one or more embodiments, the networking system application 110 is a native application on a respective computing device...;” [0047], “...a user-generated digital content item can refer to an image, video, or other type of digital content item captured by or stored on one of client devices 106a-n and shared with the networking system 104 by users 108a-n using the client devices 106a-n...Alternatively a digital content item other than a user-generated digital content item may refer to an image, video, or other type of digital content item originating from an account affiliated with (e.g., acting on behalf of) a merchant or brand of a product and operated by, for example, an account administrator associated with the merchant or brand of the product;” [0151], “...the networking system 104 can similarly search a database of images, videos, or other user-generated digital content items within a remote storage space (e.g., cloud storage space) associated with the user of the client device”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as 

Regarding claim 14, Edelstein-Rucker-Jakobsson discloses the system of claim 11. Edelstein in view of Rucker and in further view of Jakobsson also doesn’t teach: wherein the cloud-based content item comprises a first type of content item having content and features enabled by a cloud service and designed for access through a native application associated with the cloud service, and wherein the cloud-backed content item comprises a second type of content item having content and features supported by one or more local applications without use of the cloud service or the native application, the cloud-backed content item having additional features designed for access through the cloud service and the native application associated with the cloud service. In an analogous art, Saxena teaches:
wherein the cloud-based content item comprises a first type of content item having content (e.g. image; [0047]) and features enabled by a cloud service and designed for access through a native application associated with the cloud service (e.g. features enable respective users of the client devices to receive, view, and interact with digital content items provided by the networking system; [0044]), and wherein the cloud-backed content item comprises a second type of content item having content (e.g. video; [0047]) and features supported by one or more local applications without use of the cloud service or the native application (e.g. features enable respective users of the client devices to receive, view, and interact with digital content items provided by the networking system; [0044], “...each of the client devices 106a-n include a networking system application 110 thereon...the networking system application 110 refers to a web browser used to access the networking system 104 (e.g., a website associated with the networking system 104 provided via a web browser on a respective computing device...”), the cloud-backed content item having additional features designed for access through the cloud service and the native application associated with the cloud service (e.g. features enable respective users of the client devices to receive, view, and interact with digital content items provided by the networking system; [0044], “...the networking system application 110 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Edelstein, Rucker, and Jakobsson with the inclusion of features that enable respective users of the client devices to receive, view, and interact with digital content items provided by the networking system as taught by Saxena because it provides additional options for access control.

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (US 8,706,760), in view of Rucker et al. (US 8,196,029), and Jakobsson (US 2020/0053111) as applied to claim(s) 1, 4, 11, 18, and 21-24, in further view of Lo et al. (US 9,667,676), hereafter referred to as “Lo”.

Regarding claim 6, Edelstein-Rucker-Jakobsson discloses the method of claim 1. Edelstein in view of Rucker, and in further view of Jakobsson also doesn’t teach: wherein directing the first client device to the instance of the different client application comprises routing a first user account associated with the first client device to the instance of the different client application and joining the first user account to a live collaboration session with a second user account associated with the second client device. In an analogous art, Lo teaches:
wherein directing the first client device to the instance of the different client application comprises routing a first user account associated with the first client device to the instance of the different client application and joining the first user account to a live collaboration session with a second user account associated with the second client device (Col. 2, ll. 19-31, “...the CMS client application receives a request to open a content item stored in association with a user account at the CMS, and in response the content item is displayed via a native application of the content item on a host device. The host device receives requests from other client devices (or sends invites to the other client devices) to join a collaborative editing session. The requests from the other client devices are provided through a web browser via a webpage and, upon receiving the request, the client application on the host device establishes a peer-to-peer connection with the requesting client device through each device's web browser to initiate the collaborative editing session”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-

Regarding claim 15, Edelstein-Rucker-Jakobsson discloses the system of claim 11. Edelstein in view of Rucker and in further view of Jakobsson also doesn’t teach:
wherein directing the first client device to the instance of the different client application comprises routing a first user account associated with the first client device to the instance of the different client application and joining the first user account to a live collaboration session with a second user account associated with the second client device. In an analogous art, Lo teaches:
wherein directing the first client device to the instance of the different client application comprises routing a first user account associated with the first client device to the instance of the different client application and joining the first user account to a live collaboration session with a second user account associated with the second client device (Col. 2, ll. 19-31, “...the CMS client application receives a request to open a content item stored in association with a user account at the CMS, and in response the content item is displayed via a native application of the content item on a host device. The host device receives requests from other client devices (or sends invites to the other client devices) to join a collaborative editing session. The requests from the other client devices are provided through a web browser via a webpage and, upon receiving the request, the client application on the host device establishes a peer-to-peer connection with the requesting client device through each device's web browser to initiate the collaborative editing session”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file .

Claim(s) 7-9, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (US 8,706,760), in view of Rucker et al. (US 8,196,029), Jakobsson (US 2020/0053111), and Lo et al. (US 9,667,676), as applied to claim(s) 6 and 15, in further view of Wang et al. (US 2018/0063258), hereafter referred to as “Wang”.

Regarding claim 7, Edelstein-Rucker-Jakobsson-Lo discloses the method of claim 6. however Lo teaches:
wherein joining the first user account to the live collaboration session comprises:
determining that a cloud service supports live collaboration for the content item (e.g. collaborative editing session; Col. 2, ll. 19-31).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and 
Edelstein in view of Rucker, Jakobsson, and in further view of Lo also doesn’t teach: wherein joining the first user account to the live collaboration session comprises: sending, from the instance of the different client application to the cloud service, a request for metadata associated with the live collaboration session; receiving, at the instance of the different client application and from the cloud service, the metadata associated with the live collaboration session; based on the metadata, providing, via the instance of the different client application, live collaboration for the content item. In an analogous art, Wang teaches:
wherein joining the first user account to the live collaboration session comprises: 
sending, from the instance of the different client application to the cloud service, a request for metadata associated with the live collaboration session (e.g. collaboration session identifier; [0031], “...application 120 sends a request to update information associated with the collaboration session along with the session identifier and the service instance identifier to a service instance 135 via load balancer 125...;” [0044], “Upon receiving the request, load balancer 125 selects a service instance 135 to which the request is forwarded. In this example, load balancer 125 selects service instance 135a and forwards the request to service instance 135a. When service instance 135a receives the request, service instance 135a creates a collaboration session and generates a session identifier associated with service instance 135a. Next, service instance 135a stores the session identifier along with information associated with the collaboration session in collaboration sessions storage 140. Then, service instance 135a sends a 
	receiving, at the instance of the different client application and from the cloud service, the metadata associated with the live collaboration session (e.g. collaboration session identifier; [0031], “...Web browser application 110 then sends a service instance 135, via load balancer 125, a request for a bidirectional communication channel that includes the session identifier and the service instance identifier. In some embodiments, such a request may be an HTTP/HTTPS request that includes the session identifier and the service instance identifier in a header of the request and also specifies a connection upgrade to a Websocket connection. In return, web browser application 110 may receive from the service instance 135 a connection to a bidirectional communication channel with the service instance 135;” [0044], “Upon receiving the request, load balancer 125 selects a service instance 135 to which the request is forwarded. In this example, load balancer 125 selects service instance 135a and forwards the request to service instance 135a. When service instance 135a receives the request, service instance 135a creates a collaboration session and generates a session identifier associated with service instance 135a. Next, service instance 135a stores the session identifier along with information associated with the collaboration session in collaboration sessions storage 140. Then, service instance 135a sends a response that includes the session identifier in a header of the response to application 120 via load balancer 125”);
based on the metadata (e.g. collaboration session identifier; [0031]), providing, via the instance of the different client application, live collaboration for the content item (e.g. collaboration session; [0031], “...Application 120 sends the security information, the collaboration session identifier, and information associated with the collaboration session to web browser application 110 that requested to start the collaboration session. Then, application 120 starts the collaboration session”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and 

Regarding claim 8, Edelstein-Rucker-Jakobsson-Lo-Wang discloses the method of claim 7, however Lo teaches:
	wherein the metadata comprises collaboration data generated during the live collaboration session, and wherein providing live collaboration for the content item comprises presenting collaboration data in association with the content item, the collaboration data identifying one or more live collaboration communications or events (Col. 2, ll. 53-67, “...the CMS client application on the host device receives information for an editing event to the content item; the editing event corresponding to a user participating in the editing session making one or more inputs intended to be made to the content item via the screen sharing window, such as inserting, deleting, or altering data, changing the format of data, or any other content changes...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted 

Regarding claim 9, Edelstein-Rucker-Jakobsson-Lo-Wang discloses the method of claim 8, however Lo teaches:
	wherein the one or more live collaboration communications or events comprise at least one of one or more comments, one or more bi-directional communications between users working on the content item, or user activity associated with users working on the content item (Col. 1, ll. 48-67, “...The host device sends an invitation to or receives a request from one or more remotely located client devices to enter a collaborative editing session to edit the content item. Upon acceptance (of the invitation or request), the client application establishes a bi-directional data channel between the host device and the one or more remotely located client devices...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Edelstein, Rucker, and Jakobsson with the inclusion of receiving a request to open a content 

Regarding claim 16, Edelstein-Rucker-Jakobsson-Lo discloses the method of claim 15, however Lo teaches:
wherein joining the first user account to the live collaboration session comprises:
determining that a cloud service supports live collaboration for the content item (e.g. collaborative editing session; Col. 2, ll. 19-31).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Edelstein, Rucker, and Jakobsson with the inclusion of receiving a request to open a content item stored in association with a user account of the CMS, and in response the content item is displayed via a native application of the content item on a host device where the host device receives requests from other client devices to join a collaborative editing session as taught by Lo because the collaborating editing session ensures live collaboration with the different client application on the second client device which may be the host device.
Edelstein in view of Rucker, Jakobsson, and in further view of Lo also doesn’t teach: wherein joining the first user account to the live collaboration session comprises: sending, from the instance of the different client application to the cloud service, a request for metadata associated with the live collaboration session; receiving, at the instance of the different client application and from the cloud service, the metadata associated with the live collaboration session; based on the metadata, providing, via the instance of the different client application, live collaboration for the content item. In an analogous art, Wang teaches:
wherein joining the first user account to the live collaboration session comprises: 
sending, from the instance of the different client application to the cloud service, a request for metadata associated with the live collaboration session (e.g. collaboration session identifier; [0031], “...application 120 sends a request to update information associated with the collaboration session along with the session identifier and the service instance identifier to a service instance 135 via load balancer 125...;” [0044], “Upon receiving the request, load balancer 125 selects a service instance 135 to which the request is forwarded. In this example, load balancer 125 selects service instance 135a and forwards the request to service instance 135a. When service instance 135a receives the request, service instance 135a creates a collaboration session and generates a session identifier associated with service instance 135a. Next, service instance 135a stores the session identifier along with information associated with the collaboration session in collaboration sessions storage 140. Then, service instance 135a sends a response that includes the session identifier in a header of the response to application 120 via load balancer 125”);
	receiving, at the instance of the different client application and from the cloud service, the metadata associated with the live collaboration session (e.g. collaboration session identifier; [0031], “...Web browser application 110 then sends a service instance 135, via load balancer 125, a request for a bidirectional communication channel that includes the session identifier and the service instance identifier. In some embodiments, such a request may be an HTTP/HTTPS request that includes the session identifier and the service instance identifier in a header of the request and also specifies a connection upgrade to a Websocket connection. In return, web browser application 110 may receive from the service instance 135 a connection to a bidirectional communication channel with the service instance 135;” [0044], “Upon receiving the request, load balancer 125 selects a service instance 135 to which the request is forwarded. In this example, load balancer 125 selects service instance 135a and forwards the 
based on the metadata (e.g. collaboration session identifier; [0031]), providing, via the instance of the different client application, live collaboration for the content item (e.g. collaboration session; [0031], “...Application 120 sends the security information, the collaboration session identifier, and information associated with the collaboration session to web browser application 110 that requested to start the collaboration session. Then, application 120 starts the collaboration session”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact and receiving a request to open a content item stored in association with a user account of the CMS, and in response the content item is displayed via a native application of the content item on a host device where the host device receives requests from other client devices to join a collaborative editing session as taught by Edelstein, Rucker, Jakobsson, and Lo with the inclusion of receiving the session identifier in a header of the response to application as taught by Wang because the collaboration session may be started. 

Regarding claim 17, Edelstein-Rucke-Jakobrsson-Lo-Wang discloses the method of claim 16, however Lo teaches:
	wherein the metadata comprises collaboration data generated during the live collaboration session, and wherein providing live collaboration for the content item comprises presenting collaboration data in association with the content item, the collaboration data identifying one or more live collaboration communications or events (Col. 2, ll. 53-67, “...the CMS client application on the host device receives information for an editing event to the content item; the editing event corresponding to a user participating in the editing session making one or more inputs intended to be made to the content item via the screen sharing window, such as inserting, deleting, or altering data, changing the format of data, or any other content changes...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Edelstein, Rucker, and Jakobsson with the inclusion of receiving a request to open a content item stored in association with a user account of the CMS, and in response the content item is displayed via a native application of the content item on a host device where the host device receives requests from other client devices to join a collaborative editing session as taught by Lo because the collaborating editing session ensures live collaboration with the different client application on the second client device which may be the host device.

Regarding claim 19, Edelstein-Rucker-Jakobsson discloses the non-transitory computer-readable medium of claim 18. Edelstein in view of Rucker, and in further view of Jakobsson also doesn’t teach: wherein directing the first client device to the instance of the different client application comprises routing a user account associated with the first client device to the instance of the different client application, opening the content item from the instance of the different client application, and establishing a live collaboration session with a second user account associated with the second client device. In an analogous art, Lo teaches:
wherein directing the first client device to the instance of the different client application comprises routing a user account associated with the first client device to the instance of the different client application, opening the content item from the instance of the different client application, and establishing a live collaboration session with a second user account associated with the second client device (Col. 2, ll. 19-31, “...the CMS client application receives a request to open a content item stored in association with a user account at the CMS, and in response the content item is displayed via a native application of the content item on a host device. The host device receives requests from other client devices (or sends invites to the other client devices) to join a collaborative editing session. The requests from the other client devices are provided through a web browser via a webpage and, upon receiving the request, the client application on the host device establishes a peer-to-peer connection with the requesting client device through each device's web browser to initiate the collaborative editing session”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Edelstein, Rucker, and Jakobsson with the inclusion of receiving a request to open a content item stored in association with a user account of the CMS, and in response the content item is displayed 

Regarding claim 20, Edelstein-Rucker-Jakobsson-Lo discloses the method of claim 19. however Lo teaches:
wherein joining the first user account to the live collaboration session comprises:
determining that a cloud service supports live collaboration for the content item (e.g. collaborative editing session; Col. 2, ll. 19-31).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact as taught by Edelstein, Rucker, and Jakobsson with the inclusion of receiving a request to open a content item stored in association with a user account of the CMS, and in response the content item is displayed via a native application of the content item on a host device where the host device receives requests from other client devices to join a collaborative editing session as taught by Lo because the collaborating editing session ensures live collaboration with the different client application on the second client device which may be the host device.
Edelstein in view of Rucker, Jakobsson, and in further view of Lo also doesn’t teach: wherein joining the first user account to the live collaboration session comprises: sending, from the instance of the different client application to the cloud service, a request for metadata associated with the live collaboration session; receiving, at the instance of the different client application and from the cloud service, the metadata associated with the live collaboration session; based on the metadata, providing, via the instance of the different client application, live collaboration for the content item. In an analogous art, Wang teaches:
wherein joining the first user account to the live collaboration session comprises: 
sending, from the instance of the different client application to the cloud service, a request for metadata associated with the live collaboration session (e.g. collaboration session identifier; [0031], “...application 120 sends a request to update information associated with the collaboration session along with the session identifier and the service instance identifier to a service instance 135 via load balancer 125...;” [0044], “Upon receiving the request, load balancer 125 selects a service instance 135 to which the request is forwarded. In this example, load balancer 125 selects service instance 135a and forwards the request to service instance 135a. When service instance 135a receives the request, service instance 135a creates a collaboration session and generates a session identifier associated with service instance 135a. Next, service instance 135a stores the session identifier along with information associated with the collaboration session in collaboration sessions storage 140. Then, service instance 135a sends a response that includes the session identifier in a header of the response to application 120 via load balancer 125”);
	receiving, at the instance of the different client application and from the cloud service, the metadata associated with the live collaboration session (e.g. collaboration session identifier; [0031], “...Web browser application 110 then sends a service instance 135, via load balancer 125, a request for a bidirectional communication channel that includes the session identifier and the service instance identifier. In some embodiments, such a request may be an HTTP/HTTPS request that includes the session identifier and the service instance identifier in a header of the request and also specifies a connection upgrade to a Websocket connection. In return, web browser application 110 may receive from the service instance 135 a connection to a bidirectional communication channel with the service instance 135;” [0044], “Upon receiving the request, load balancer 125 selects a service instance 135 to which the request is forwarded. In this example, load balancer 125 selects service instance 135a and forwards the request to service instance 135a. When service instance 135a receives the request, service instance 
based on the metadata (e.g. collaboration session identifier; [0031]), providing, via the instance of the different client application, live collaboration for the content item (e.g. collaboration session; [0031], “...Application 120 sends the security information, the collaboration session identifier, and information associated with the collaboration session to web browser application 110 that requested to start the collaboration session. Then, application 120 starts the collaboration session”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-clicking on the thumbprint representing the artifact,) a request is made for the cloud-hosted artifact and receiving a request to open a content item stored in association with a user account of the CMS, and in response the content item is displayed via a native application of the content item on a host device where the host device receives requests from other client devices to join a collaborative editing session as taught by Edelstein, Rucker, Jakobsson, and Lo with the inclusion of receiving the session identifier in a header of the response to application as taught by Wang because the collaboration session may be started. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (US 8,706,760), in view of Rucker et al. (US 8,196,029), and Jakobsson (US 2020/0053111), as applied to claim(s) 1, 4, 11, 18, and 21-24, in further view of O’Brien et al. (US 2017/0250969), hereafter referred to as “O’Brien”.

Regarding claim 10, Edelstein-Rucker-Jakobsson discloses the non-transitory computer-readable medium of claim 1. Edelstein in view of Rucker, and in further view of Jakobsson also doesn’t teach:
receiving, from a content management system, one or more features supported by the content management system for the content item, the one or more features providing additional functionality to the content item, the one or more features comprising at least one of access control, organization settings associated with a user account registered at the content management system or sharing features. In an analogous art, O’Brien teaches:
receiving, from a content management system, one or more features supported by the content management system for the content item, the one or more features providing additional functionality to the content item, the one or more features comprising at least one of access control, organization settings associated with a user account registered at the content management system or sharing features ([0087], “...if the online service is a content management service that provides document file sharing features, the owner may want to ensure that sensitive document files are only shared among certain user accounts. A team can provide a central point of access control configuration such that all team accounts that are members of the team are bound by access controls placed on the team, as opposed to requiring access controls be placed on individual user accounts, which may not be practical without coordination and cooperation of the users of the individual user accounts...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted .

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (US 8,706,760), in view of Rucker et al. (US 8,196,029) and Jakobsson (US 2020/0053111), as applied to claim(s) 1, 4, 11, 18, and 21-24, in further view of Duval et al. (US 2014/0258350), hereafter referred to as “Duval”.

Regarding claim 25, Edelstein-Rucker-Jakobsson discloses the method of claim 1. Edelstein in view of Rucker and in further view of Jackobsson also doesn’t teach: wherein the content item that is open by the second user account at the second client device is a cloud accessible copy of the content item, and the different client application that supports live collaboration is a cloud instance of the different client application. In an analogous art, Duval teaches: 
wherein the content item that is open by the second user account at the second client device is a cloud accessible copy of the content item (e.g. cloud-based storage; Fig. 1), and the different client application that supports live collaboration is a cloud instance of the different client application (e.g. storage application; Fig. 1).
	It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the modified open used to open a file where after opening the file, the user indicates that an edit to be made to the file, thus the lock on the file is obtained, thus making the file read/write for the user, and locking any other users out of obtaining editing privileges for that file and the access monitor serving as a means for checking in and checking out documents for modification and enabling simultaneous multi-user editing and the security system scans incoming and outgoing emails of protected users; detects artifacts in these emails; and replaces them with references to cloud hosted copies of the artifacts and when a user interacts with a reference to a removed artifact (e.g., by double-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                   
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444